This is an appeal from a final decree validating Three Hundred Twenty-five Thousand ($325,000) Dollars of bonds proposed to be issued by Appellee, New Smyrna-Coronado Beach Special Road and Bridge District, In Volusia County, Florida. The Appellee, district, was created by Chapter 13497 Acts of 1927, Laws of Florida. The constitutional validity of said act is challenged on various and sundry grounds.
On account of the condition of the pleadings, we do not decide but leave open, the question of whether or not Chapter 13497 was a valid enactment in view of Chapter 9657 Acts of 1925, Chapter 11280 Acts of 1925 and Chapter 13513 Acts of 1927, Laws of Florida relating to the same subject matter.
On the showing made in the record, we are convinced that the Appellee District as created by Chapter 13497 Acts of 1927, Laws of Florida, is invalid under the decision of this court in Consolidated Land Company et al. vs. Tyler, 88 Fla. 14, 101 So. 280. See also Willis vs. Special Road and Bridge District Number two of Osceola County, 73 Fla. 446, 74 So. 495.
The bonds so validated not having been issued as contemplated *Page 825 
by law, Section 4674 Revised General Statutes of 1920 (Section 6760 Compiled General Laws of 1927) are now controlled by section six of article nine of the constitution of Florida as amended at the general election held November 4, 1930. Potter vs. Lainhart et al. 44 Fla. 647, 33 So. 251.
It follows that the decree of the Chancellor below must be and is hereby reversed.
Reversed.
WHITFIELD, TERRELL AND BUFORD, J.J., concur.
STRUM, C.J., AND BROWN, J., concur specially.
ELLIS, J., not participating.